 


113 HRES 89 IH: Condemning the attack on Iranian dissidents living at Camp Hurriya, and for other purposes.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 89 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2013 
Mr. Poe of Texas (for himself, Mr. Clay, Mr. Coffman, Mr. Cohen, Mr. Cotton, Mr. Diaz-Balart, Mr. Faleomavaega, Mr. Higgins, Mr. McClintock, Mr. Rohrabacher, Ms. Ros-Lehtinen, Mr. David Scott of Georgia, Mr. Sherman, and Mr. Westmoreland) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning the attack on Iranian dissidents living at Camp Hurriya, and for other purposes. 
 
 
Whereas on February 9, 2013, dozens of rockets were fired on Camp Hurriya (formerly known as Camp Liberty) in Iraq where approximately 3,100 members of the Iranian opposition movement, the Mujahedin-e Khalq (MEK), have been residing since being relocated from Camp Ashraf in February 2012; 
Whereas 7 unarmed residents were killed and approximately 100 more wounded, some suffering severe and debilitating injuries; 
Whereas The New York Times reported that Hezbollah Brigades, an Iranian-affiliated group, claimed responsibility for the attack and warned that others would follow; 
Whereas in an interview with the Associated Press on February 26, 2013, one of the leaders of the Hezbollah Brigades, Wathiq al-Batat, claimed his group receives weapons and other support from Iran and promised more attacks to come, saying We will strike them again until they leave; 
Whereas the United States Department of State condemned in the strongest terms the vicious and senseless terrorist attack on Camp Hurriya and demanded that, the terrorists responsible for this attack must be brought to justice; 
Whereas the United Nations Secretary-General strongly condemned the attack and called for the perpetrators to be brought to justice; 
Whereas the United Nations High Commissioner for Refugees described the attack as a despicable act of violence; 
Whereas Amnesty International called the attack a despicable crime, and urged authorities in Iraq to ensure not only that those responsible for this attack are brought to justice but that those living in the camp are protected; 
Whereas on December 25, 2011, then-Secretary of State Hillary Rodham Clinton announced the signing of a Memorandum of Understanding between the Government of Iraq and the United Nations which outlined, steps necessary to achieve a peaceful and viable solution for the residents of Ashraf, including their temporary relocation [from Camp Ashraf] to Camp Hurriya; 
Whereas on February 18, 2012, the United States Department of State commended the MEK members for their cooperation and assistance in implementation of the Memorandum of Understanding and pledged that, In addition to around-the-clock U.N. human rights monitoring, the U.S. will visit the temporary transit facility at [Hurriya] regularly and frequently; 
Whereas since the relocation to Camp Hurriya, only 6 residents have been resettled through the United Nations process, despite the completion of over 1,800 interviews; 
Whereas Camp Hurriya asylum-seekers live in exposed trailers without the ability to protect themselves from future attacks; and 
Whereas the attack and the stated threat of future assaults lay bare the fact that these Iranian dissidents will neither be safe nor secure at Camp Hurriya which was designated as a temporary place: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the attack against the residents of Camp Hurriya;  
(2)calls on the President to work with the Government of Iraq to ensure that the December 25, 2011, Memorandum of Understanding signed by the United Nations and the Government of Iraq on the temporary relocation and eventual resettlement of the residents of Camp Ashraf is fully implemented, and that humanitarian protections for the residents of Camp Hurriya are upheld;  
(3)urges the Government of Iraq to allow the residents’ families and lawyers as well as international observers, including parliamentarians, Members of Congress, and the media to visit Camp Hurriya and assess the situation on the ground; and 
(4)urges the President to work with the Government of Iraq and the United Nations High Commissioner for Refugees to return the residents of Camp Hurriya to Camp Ashraf where they will have more protection from any future terrorist attacks. 
 
